         Case 1:18-cr-00036-JPO Document 373 Filed 07/15/19 Page 1 of 1
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    July 15, 2019

BY ECF

Honorable J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. David Middendorf, et al.,
              18 Cr. 36 (JPO)

Dear Judge Oetken:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

       Thank you very much for the Court’s consideration.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                       by:                /s/
                                             Amanda Kramer
                                             Assistant United States Attorney
                                             (212) 637-2478

cc: Counsel of Record (by ECF)
